     Case 2:20-cv-02874-AB-SK Document 32 Filed 04/17/20 Page 1 of 2 Page ID #:430




 1   MICHAEL N. FEUER, City Attorney – SBN 111529
     KATHLEEN A. KENEALY, Chief Assistant City Attorney – SBN 212289
 2   JAMES P. CLARK, Chief Deputy City Attorney – SBN 64780
 3   SCOTT MARCUS, Civil Litigation Branch Chief – SBN 184980
     BLITHE S. BOCK, Assistant City Attorney – SBN 163567
 4   BENJAMIN F. CHAPMAN, Deputy City Attorney – SBN 234436
 5   JONATHAN H. EISENMAN, Deputy City Attorney – SBN 279291
     200 North Main Street, 6th Floor, City Hall East
 6
     Los Angeles, CA 90012
 7   Phone No.: (213) 978-7098 Fax No.: (213) 978-7011
 8   Email: benjamin.chapman@lacity.org

 9   Attorneys for Defendant,
10   CITY OF LOS ANGELES
11
                                UNITED STATES DISTRICT COURT
12
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
14   ADAM BRANDY, et al.,                              ) CASE NO: CV20-02874-AB (SK)
15                                                     )
                           Plaintiffs,                 ) STIPULATION TO EXTEND TIME TO
16
     vs.                                               ) RESPOND TO INITIAL COMPLAINT BY
17                                                     ) NOT MORE THAN 30 DAYS (L.R. 8-3)
18   ALEX VILLANUEVA, et al.,                          )
                                                       ) Complaint Served:      April 1, 2020
19                         Defendants.                 ) Current Response Date: April 22, 2020
20                                                     ) New Response Date: May 4, 2020
                                                       )
21                                                     )
22                                                     )
                                                       )
23
                                                       )
24                                                     )
25                                                     )
                                                       )
26
27
28
                                                        1
           STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
     Case 2:20-cv-02874-AB-SK Document 32 Filed 04/17/20 Page 2 of 2 Page ID #:431




 1         Whereas, Defendant City of Los Angeles (the “City”) was served with the summons
 2   and First Amended Complaint on April 1, 2020;
 3         Whereas, the First Amended Complaint is the initial complaint as to the City since
 4   it added the City as a defendant for the first time;
 5         Whereas, the City currently has until April 22, 2020 to respond to the First Amended
 6   Complaint;
 7         Whereas, per Local Rule 8-3, the parties, through counsel, hereby stipulate to
 8   extend the time for the City to respond to the First Amended Complaint for 12 days, until
 9   May 4, 2020.
10
11    Dated: April 17, 2020                       OFFICE OF THE CITY ATTORNEY OF LOS
                                                  ANGELES
12
13                                                By:
                                                        /s/ Benjamin Chapman
14                                                      Benjamin Chapman
15
16                                                      Attorneys for Defendant
                                                        CITY OF LOS ANGELES
17
18
      Dated: April 17, 2020                       SEILER EPSTEIN LLP
19
20                                                By:
21                                                      /s/ George M. Lee
                                                        George M. Lee
22
23                                                      Attorneys for Plaintiffs
24
25
26         Pursuant to Local Rule 5-4.3.4(a)(2)(i), all signatories listed, and on whose behalf
27   the filing is submitted, concur in the filing’s content and have authorized the filing.
28

                                                        2
          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS (L.R. 8-3)
